IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


FRANCIS G. GRAHAM,                             : No. 116 WAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
LARRY CHECK,                                   :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, condensed and rephrased for clarity, is:

      When the Superior Court affirmed the trial court’s jury instruction concerning
      the sudden emergency doctrine, did the court erroneously relieve the
      defendant motorist of his legal duty to a visible pedestrian in a crosswalk?